ORDER **
The parties disagree regarding whether the district court amended the complaint to add two party plaintiffs, Francis & Sons Enterprises, Inc. (FSEI) and Francis & Sons Oil II, LLC (Oil II), or whether the district court merely allowed an amendment to the pleadings, alleging an assignment of interests by FSEI and Oil II to Hisham Francis. Because resolution of this issue will have a substantial effect on appeal, and because it must be resolved by the district court pursuant to Federal Rule of Civil Procedure 10(e)(1), we remand to allow the district court to settle the difference and conform the record (including the judgment, if necessary) accordingly.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.